Citation Nr: 9933959	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-04 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
sensorineural hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
refractive error.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1951 to June 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
reopening the claim for service connection for bilateral 
hearing loss and for bilateral refractive error.


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by the RO 
in a January 1982 rating decision.  The appellant did not 
appeal the decision.

2.  A petition to reopen the claim for service connection for 
left ear hearing loss was denied by the RO in an April 1984 
rating decision.  The appellant did not appeal the decision.

3.  The appellant has submitted competent evidence of a 
current diagnosis of bilateral sensorineural hearing loss, 
which must be considered in order to fairly decide the merits 
of the claim.

4.  Competent evidence of a nexus between the diagnosis of 
bilateral sensorineural hearing loss and service is not of 
record.

5.  Service connection for bilateral refractive error was 
denied by the RO in a January 1982 rating decision.  The 
appellant did not appeal the decision.

6  A petition to reopen the claim for service connection for 
bilateral refractive error was denied by the RO in an April 
1984 rating decision.  The appellant did not appeal the 
decision.

7.  Evidence submitted by the appellant since the April 1984 
rating decision, which denied reopening the claim for service 
connection for bilateral refractive error, is cumulative and 
redundant.


CONCLUSIONS OF LAW

1.  The January 1982 rating decision, which denied service 
connection for hearing loss, and the April 1984 rating 
decision, which denied reopening the claim for service 
connection for left ear hearing loss, are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for bilateral sensorineural 
hearing loss, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a) (1999).

3.  The claim for service connection for bilateral 
sensorineural hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The January 1982 rating decision, which denied service 
connection for bilateral refractive error, and the April 1984 
rating decision, which denied reopening the claim for service 
connection for bilateral refractive error, are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).

5.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
bilateral refractive error.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing loss-finality

The appellant's initial claim for service connection for a 
hearing loss was denied by the RO in January 1981.  The 
appellant was notified in February 1982 of the decision and 
of his appellate rights.  The RO stated that it denied the 
claim because the appellant's service medical records did not 
show bilateral hearing loss and because there was no current 
evidence of hearing loss.  The RO noted that the service 
medical records revealed that the appellant complained of 
hearing loss for the past two years in July 1953; however, it 
stated that the appellant's hearing at that time was 15/15 in 
the bilateral.  In essence, the RO had determined that the 
appellant had not brought forth evidence of incurrence or 
aggravation of bilateral hearing loss in service, evidence of 
current bilateral hearing loss disability , or evidence of a 
nexus between bilateral hearing loss and service.  Stated 
differently, the appellant had not submitted evidence of a 
well-grounded claim for service connection for bilateral 
hearing loss.  The appellant was notified of the decision, he 
did not appeal it, and it became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103 (1999).

The appellant filed a petition to reopen the claim for 
service connection for bilateral hearing loss, which was 
denied by the RO in an April 1984 rating decision.  At that 
time, the appellant still had not brought forth evidence of a 
current diagnosis of bilateral hearing loss.  The appellant 
was notified of the decision in July 1984 and of his 
appellate rights and did not appeal the decision.  Thus, it 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 
(1999).  A claim may not be reopened unless new and material 
evidence is submitted.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the July 1984 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Since the prior rating decisions, the appellant has brought 
forth evidence of a diagnosis of bilateral sensorineural 
hearing loss.  The Board has determined that such evidence is 
new and material and serves to reopen the claim for service 
connection for hearing loss.  Specifically, the appellant has 
brought forth evidence of a post-service diagnosis of 
bilateral sensorineural hearing loss.  Service connection had 
been previously denied because he had no current disability.  
That evidentiary defect has been cured.

The Board finds that such evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claims, as the RO had denied service connection for 
hearing loss because of the failure to bring forth evidence 
of current disability.  The appellant has presented a new 
factual basis for considering the claim; a diagnosis that was 
previously missing.  See Manio v. Derwinski, 1 Vet. App. 140 
(1991).  Thus, as stated above, the Board has determined that 
the appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) and will adjudicate the claim de novo.  
See Winters, 12 Vet. App. at 206.

II.  Bilateral sensorineural hearing loss-service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as hearing loss (organic disease of 
the nervous system), service connection may be warranted when 
the disease is manifested to a compensable degree within one 
year following service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service medical records reveal that in August 1951, July 
1953, and June 1954, clinical evaluations of the appellant's 
ears were normal.  At those times, hearing in both ears was 
15/15 in both spoken voice and whispered voice.  In the July 
1953 report of medical examination, the examiner noted that 
the appellant reported that he had difficulty in hearing for 
about two years.

The appellant underwent a VA examination in May 1953.  
Examination of the appellant's ears was normal.  The first 
diagnosis of bilateral sensorineural hearing loss is shown in 
a December 1987 VA outpatient treatment report.  In February 
1988 and May 1988, the appellant reported a history of noise 
exposure in Korea.  The impression entered by the VA 
examiners at those times was sensorineural hearing loss, 
consistent with noise exposure.

The appellant had an RO hearing in June 1995.  The appellant 
stated that he was exposed to noise while in Korea and that 
he had had hearing loss since service.  He was asked why it 
had taken him so long since his discharge from service to 
complain of his hearing loss.  The appellant stated that he 
was so concerned about having possible rheumatoid arthritis, 
that he wanted to address that prior to his hearing loss.

A November 1995 private medical record revealed that Dr. 
Eugenio Gomes conducted an acoustic reflex test which 
revealed a loss of audition from slight to severely profound 
in the left ear and slight to moderately severe in the right 
ear, both of the sensorineural type.

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for 
bilateral sensorineural hearing loss is not well grounded.  
The appellant is competent to state that he was exposed to 
noise while in service; however, he is not competent to state 
that the bilateral sensorineural hearing loss was incurred or 
aggravated in service.  See Caluza, supra.  The first 
diagnosis of sensorineural hearing loss is 1987, which is 
over 30 years following the appellant's discharge from 
service.  There is no evidence that bilateral sensorineural 
hearing loss was shown to a compensable degree within one 
year following service.  No medical professional has related 
the appellant's bilateral hearing loss to service.

The Board is aware that in the February 1988 and May 1988 VA 
outpatient treatment reports, the VA examiners entered 
impressions of sensorineural hearing loss consistent with 
noise exposure and that the appellant had reported noise 
exposure in Korea at that time.  However, to state that the 
impressions made by the VA examiners constitute a nexus to 
service would be adding words into the examiner's statement, 
which the Board can not and will not do.  The VA examiners 
did not relate the diagnosis of bilateral sensorineural 
hearing loss to service, and the Board will not construe the 
impression of hearing loss consistent with noise exposure as 
a nexus to service.

The Board must note that it is aware that the appellant 
received a Combat Infantry Badge from his service during the 
Korean Conflict and thus he is a combat veteran and is 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
1991).  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed.Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  The Board has 
conceded that the appellant was exposed to noise in service.  
The Board notes that the appellant complained of difficulty 
hearing for two years at the time of the July 1953 report of 
medical examination.  That section; however, does not address 
the questions of either current disability or nexus to 
service, both of which competent medical evidence is 
generally required.  Id.  citing Caluza, 7 Vet. App. at 507.  
Although the appellant has brought forth competent evidence 
of a diagnosis of bilateral sensorineural hearing loss, he 
has not brought forth competent evidence of a nexus between 
the diagnosis of bilateral sensorineural hearing loss and 
service.  The only nexus evidence is the appellant's 
contention that his current diagnosis of bilateral 
sensorineural hearing loss is related to service.  
Regardless, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield, 8 Vet. App. at 388.  Thus, the appellant 
has failed to submit competent medical evidence of a nexus 
between the current diagnosis of bilateral sensorineural 
hearing loss and a disease or injury in service, and the 
claim for service connection for bilateral sensorineural 
hearing loss is not well grounded.  See Caluza, supra.

Additionally, although the appellant has testified that he 
has had hearing loss since service, such testimony is not 
competent to provide the necessary nexus.  Since the current 
diagnosis for which the appellant seeks service connection is 
bilateral sensorineural hearing loss, he is not competent to 
allege that noise exposure in service is related to his 
current diagnosis of bilateral sensorineural hearing loss.  
See Savage, 10 Vet. App. at 494 citing Epps v. Brown, 9 Vet. 
App. 341 (1996); Slater v. Brown, 9 Vet. App. 240, 243 (1996) 
(medical evidence is needed to provide causal nexus between 
veteran's inservice injury and arthritis of the cervical 
spine).  The appellant alleged at his RO hearing that he had 
not sought service connection for bilateral hearing loss 
until almost 20 years following service because he was 
worried about his rheumatoid arthritis.  Regardless, his 
silence, when otherwise speaking, constitutes negative 
evidence.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
June 1995 July and supplemental statements of the case in 
July 1995, October 1995, January 1996, May 1996, and November 
1998.

The Board notes that the statement of the case and the 
supplemental statements of the case addressed whether the 
appellant had submitted new and material evidence.  In the 
June 1995 statement of the case, the RO stated that the 
appellant had not brought forth medical evidence of a nexus 
between the diagnosis of bilateral sensorineural hearing loss 
and service.  It is this reason (the lack of competent 
evidence of a nexus between the diagnosis of bilateral 
sensorineural hearing loss and service) that the Board has 
determined that the appellant has not brought forth evidence 
a well-grounded claim for service connection for bilateral 
sensorineural hearing loss.  Additionally, in the June 1995 
statement of the case, the RO cited 38 U.S.C.A. § 5107 as to 
the duty to submit evidence of a well-grounded claim.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied at the RO 
level.  See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained).

The Board further notes that although the RO denied reopening 
the appellant's claim for service connection for bilateral 
sensorineural hearing loss stating that the appellant had not 
brought forth new and material evidence, the appellant has 
not been prejudiced by the Board's reopening the appellant's 
claim and denying it as not well grounded because the 
evidence is clear that the appellant has not submitted a 
well-grounded claim for service connection for bilateral 
sensorineural hearing loss, and his claim, regardless, loses.  
See Winters, 12 Vet. App. at 208 citing 38 U.S.C.A. § 7261(b) 
(West 1991); Laruan v. West, 11 Vet. App. 80, 81, 86 (1998) 
(en banc); Edenfield v. Brown, 8 Vet. App. 384, 389, 391 
(1995) (en banc).

III.  Bilateral refractive error

In a February 1982 rating decision, the RO denied service 
connection for bilateral refractive error.  The evidence at 
that time was service medical records, the appellant's 
application for benefits, VA medical records, and private 
medical records.  The service medical records reveal that in 
August 1951, July 1953, and June 1954, ophthalmoscopic 
evaluations were not conducted.  Distant vision in August 
1951 was 20/20 in each eye.  Distant vision in July 1953 was 
20/40 in the left eye and 20/[illegible] in the right eye.  
Distant vision in June 1954 was 20/50 in the left eye and 
20/40 in the right eye.  The appellant underwent a VA 
examination in March 1960.  Examination of the appellant's 
eyes revealed no external evidence of disease.  In March 
1963, a private medical record revealed that the appellant 
complained of blurred vision.  The examiner entered a 
diagnosis of "fundus showed grade and retinopathy."  The 
appellant underwent a VA examination in May 1973.  
Examination of the eyes revealed that the pupils were equally 
reactive to light and accommodation.  In the rating decision, 
the RO stated that service connection was not warranted for 
refractive error because it was considered a constitutional 
or developmental abnormality and not a disability under the 
law.  The appellant was notified of the decision, he did not 
appeal it, and it became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (1999).

The appellant filed a petition to reopen the claim for 
service connection for bilateral refractive error, which was 
denied by the RO in July 1984.  The additional evidence 
received did not relate to the appellant's eyes.  The RO 
stated that the evidence submitted did not relate to the 
appellant's eyes and thus did not provide a new factual basis 
to reconsider the claim.  The appellant was notified of the 
decision, he did not appeal it, and it became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (1999).  A claim 
may not be reopened unless new and material evidence is 
submitted.

The Board has addressed the standard for reopening a 
previously denied claim that has become final and finds that 
it need not be presented again.  In this case, the Board must 
determine if new and material evidence has been submitted 
since the July 1984 decision.

The appellant had an RO hearing in June 1995.  He stated that 
because his eyes were worse when he left service that they 
should be service connected.  Specifically, he stated that 
because he did not wear glasses prior to service and had to 
wear them following service, that service connection was 
warranted.  The appellant stated that he needed special eye 
glasses because his vision was not straight and that he would 
sometimes get double vision.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The additional evidence received since the July 1984 rating 
decision does not relate to the appellant's visual acuity or 
his eyes, and thus cannot constitute new and material 
evidence.  See 38 C.F.R. § 3.156(a).

Service connection was previously denied for bilateral 
refractive error because it had been determined to be a 
constitutional or developmental abnormality and not a 
disability under the law.  See 38 C.F.R. § 4.09 (1999).  
Since the July 1984 determination, the appellant has 
presented no competent evidence that refractive error is not 
a constitutional or development defect nor that he has an eye 
disorder which is superimposed on his bilateral refractive 
error.  As stated above, the evidence he has submitted, which 
is only his testimony at the June 1995 RO hearing, shows that 
he has to wear glasses because his visual acuity requires 
such and he claims to have double vision.  That evidence is 
cumulative and redundant of that which was before the RO at 
the time of the February 1982 and July 1984 rating decisions.  
See 38 C.F.R. § 3.156(a).  Therefore, the appellant has 
presented no new facts and no new factual basis for 
considering the claim for service connection for bilateral 
refractive error.  There is no new and material evidence and, 
in fact, the claim does not give rise to a valid petition to 
reopen.  Rather, this is no more than a duplicate claim, and 
the Board either does not have jurisdiction at all or, in the 
alternative, there is no new and material evidence to reopen 
the claim.  See id.  Thus, the appellant has not submitted 
any evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See id.  

Although the appellant has alleged that he incurred a 
bilateral eye disorder in service for which service 
connection should be granted, the appellant is not competent 
to make such an allegation.  See Moray v. Brown, 5 Vet. App. 
211 (1993) ("If lay assertions of medical causation will not 
suffice initially to establish a plausible, well-grounded 
claim [for service connection], it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108").  Thus, his statements and 
testimony cannot serve as a basis to reopen his claim for 
service connection for bilateral refractive error.  His 
assertions that service connection is warranted for his eyes 
are cumulative of his prior claims.  Ultimately, nothing the 
appellant has presented is so significant that it must be 
considered in order to decide the merits of the claim.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in June 1995, which provided the law and regulations 
pertaining to new and material evidence.  In this respect, it 
is not shown that the appellant has put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could reopen his claim on the basis of new and 
material evidence, notwithstanding the fact that he has been 
provided opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.  The petition to reopen the claim for service 
connection for bilateral refractive error is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

